Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of Public Works of the City of White Plains which, after a hearing, dismissed petitioner from his position as "Water Plant Operator” for the City of White Plains. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. There is substantial evidence in the record to support the finding that petitioner was guilty of misconduct. In accordance with the guidelines set forth in Matter of Pell v Board of Educ. (34 NY2d 222), the penalty imposed is not shocking to one’s sense of fairness. Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.